                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  MICHAEL M. SIROIS and
  ALICIA M. SIROIS
       Plaintiffs,                                           No. 3:16-cv-1172 (MPS)

  v.

  USAA CASUALTY INSURANCE COMPANY
       Defendant.


             RULING ON MOTION TO PRECLUDE EXPERT TESTIMONY

       Plaintiffs Michael L. Sirois and Alicia M. Sirois filed this action against their

homeowner’s insurance provider, USAA Casualty Insurance Company (“USAA”), for failure to

pay for damages to the basement walls of their home caused by cracking and deterioration in the

concrete. On October 7, 2016, I entered a scheduling order for the case. (ECF No. 22.) The order

set discovery to close on October 1, 2017 and required that the damages analysis be completed

by April 15, 2017. (Id.) After two extensions of time to complete discovery, the Defendant

moved for summary judgment on February 28, 2018. (ECF No. 49.) I granted the motion in part

and denied it in part on September 18, 2018 (ECF No. 70) and subsequently held a telephonic

status conference in which I scheduled jury selection for June 12, 2019. (ECF No. 78.) On the

call, defense counsel explained that the Plaintiffs had recently disclosed a new expert on

damages and requested an opportunity to take additional discovery. I instructed the parties to file

a joint statement proposing an amended schedule for discovery within 14 days. (Id.) The

Defendant instead filed a motion in limine to preclude the Plaintiffs from designating the new

expert or relying on his testimony at trial. (ECF No. 80.) I find that the Plaintiffs’ disclosure was

untimely, but the “extreme sanction of preclusion” is not required to prevent prejudice to the




                                                  1
Defendant. See Outley v. City of New York, 837 F.2d 587, 591 (2d Cir. 1988). The motion is

therefore DENIED.

         I.     Discussion

         The Federal Rules of Civil Procedure require disclosure of expert testimony “at the times

and in the sequence that the court orders,” or, in the absence of a court order or stipulation, “at

least 90 days before the date set for trial.” Fed. R. Civ. P. 26(a)(2)(D)(i). A party that fails to

make a timely disclosure “is not allowed to use that information or witness to supply evidence . .

. at trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

Precluding expert testimony is an “extreme sanction,” Outley, 837 F.2d at 591. Thus, courts must

consider the following four factors before imposing it:

         “(1) the party’s explanation for the failure to comply with the [disclosure requirement];
         (2) the importance of the testimony of the precluded witness; (3) the prejudice suffered
         by the opposing party as a result of having to prepare to meet the new testimony; and (4)
         the possibility of a continuance,”

Vioni v. Providence Inv. Mgmt., LLC, No. 17-2572-CV, 2018 WL 4353826, at *2 (2d Cir. Sept.

12, 2018). The Plaintiffs do not contend that their expert disclosure was timely. I must therefore

determine whether preclusion is required. I consider each of the above factors in turn.

         First, the Plaintiffs’ explanation for failing to comply with the deadline for disclosure is

weak. They assert that parties in this type of concrete-decay case “often, if not routinely, beg off

damages discovery until after a decision for the homeowner on summary judgment.” (Pl. Brief,

ECF No. 85 at 4.) They acknowledge, however, that the parties in this case had no specific

agreement to that effect. They never proposed any alternative schedule to the Court, and their

usual, informal practices would not excuse noncompliance with a court order or the Federal

Rules.




                                                   2
       Second, the proposed testimony is significant for this case. The parties agree that the

Plaintiffs will have the burden of proving that the Defendant’s breach of contract caused

damages and will need to demonstrate the amount of damages. (Def. Brief, ECF No. 80-2) (“It is

axiomatic in a case such as this, a damages claim must be supported by documentation and other

relevant evidence.); (Pl. Brief, ECF No. 85) (“Demonstrating damages is an element of a claim

for breach of contract.”).

       Third, the prejudice the Defendant will face in meeting the new testimony is minimal.

Current defense counsel received the new expert’s damages quote on September 28, 2018 (Def.

Email Exchange, ECF No. 80-6 at 1), and the Plaintiffs formally disclosed their intent to call him

as an expert on November 9, 2018, (Expert Disclosure, ECF No. 85-2.) The default time for

expert disclosure before trial under the Federal Rules is 90 days. Here, the Defendants will have

had more than seven months to prepare a response to the new expert’s testimony. Further, the

damages analysis disclosed in the expert’s report, dated October 18 but apparently provided to

defense counsel on November 9, is not especially complicated: It describes the work to be done

in removing the basement walls in the Sirois’ home and associated excavation and ancillary

work, and provides price estimates. Further, the proposed expert offers new testimony on the

amount of damages, but the Plaintiffs disclosed their theory of damages years ago. (See Grandpré

Report, ECF No. 80-4 at 4 (expert report dated June 1, 2017 asserting that “the only viable

action” to address the concrete damage “is to remove the deteriorated concrete basement walls

and replace them.”); see also Def. Brief, ECF No. 80-2 at 5-6) (quoting Plaintiffs’ response to

Interrogatory #6 in which they described the process required for removing and replacing the

concrete walls and offered a rough estimate of the cost).) Under these circumstances, it strains

credulity to assert that deposing the designated expert and retaining an expert to rebut that



                                                 3
witness’s testimony could not be accomplished in 90 days. The Defendants have had, and still

have, ample opportunity to consider and contest the Plaintiffs’ damages claims.

       Finally, I will not grant a continuance in this case as I find that no continuance is

necessary—the trial date is still nearly five months away. Nonetheless, I will modify the

schedule to ensure that the Defendant has an adequate opportunity to contest the opinions of the

new expert. The Plaintiffs shall provide a damages analysis by January 31, 2019. The Defendant

will have until March 31, 2019 to depose the Plaintiffs’ new damages expert and disclose (and

provide a report from) a rebuttal expert. The Plaintiffs will have until April 22, 2019 to depose

the rebuttal expert. The Joint Trial Memorandum will be due on May 15, 2019. Motions in

limine will be filed with the Joint Trial Memorandum, and responses will be due by May 22,

2019. The Pre-Trial Conference will be held on May 30, 2019 at 10:00 AM. Jury selection

remains scheduled for June 12, 2019.

       II.      Conclusion

       In sum, the first factor weighs in favor of precluding the testimony of the Plaintiffs’

proposed expert while the remaining three weigh in favor of allowing it. The disclosure will

therefore be allowed notwithstanding my conclusion that it was untimely. The Defendant’s

motion is DENIED. The schedule will be modified as set forth above.

       IT IS SO ORDERED.


                                                   /s/                   a
                                               Michael P. Shea, U.S.D.J.

       Dated:          Hartford, Connecticut
                       January 16, 2019




                                                  4
